UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4502


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GEOFFREY MARK GORDON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:04-cr-00177-NCT-1)


Submitted: November 12, 2019                                Decided: November 18, 2019


Before QUATTLEBAUM and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, BRIAN AUS, ATTORNEY AT LAW, Durham, North Carolina, for
Appellant. Michael Francis Joseph, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Geoffrey Mark Gordon appeals the district court’s order revoking his supervised

release and imposing a 13-month revocation sentence. Appellate counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

grounds for appeal but questioning whether Gordon’s revocation sentence is plainly

unreasonable. We affirm.

       “A district court has broad, though not unlimited, discretion in fashioning a sentence

upon revocation of a defendant’s term of supervised release.” United States v. Slappy, 872
F.3d 202, 206 (4th Cir. 2017). “We will affirm a revocation sentence if it is within the

statutory maximum and is not plainly unreasonable.” Id. at 207 (internal quotation marks

omitted).   We review revocation sentences for both procedural and substantive

reasonableness. Id. A sentence is procedurally reasonable if the district court considered

the Sentencing Guidelines’ Chapter Seven policy statements and the applicable 18 U.S.C.

§ 3553(a) (2012) factors, and adequately explained the chosen sentence. Id. In imposing

a revocation sentence, the district court “must provide enough of an explanation to assure

this [c]ourt that it considered the parties’ arguments and had some basis for choosing the

imposed sentence.” Id. at 210.

       The district court correctly determined that Gordon’s advisory policy statement

range was 18 to 24 months, with a statutory maximum of 24 months. After Gordon asked

the district court to consider imposing a sentence in the range of 7 to 13 months, the court

imposed a 13-month sentence followed by an additional 22 months of supervised release.

We have reviewed the record and conclude that, even if the district court’s explanation of

                                             2
the sentence was insufficient, any procedural error was harmless because the sentence the

court imposed was both below the advisory policy statement range and within the range

requested by Gordon. Further, nothing in the record rebuts the presumption of substantive

reasonableness attached to Gordon’s below-policy-range sentence. See United States v.

Webb, 738 F.3d 638, 642 (4th Cir. 2013).

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Gordon, in writing, of the right to petition the

Supreme Court of the United States for further review. If Gordon requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Gordon. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3